—In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the Division of Housing and Community Renewal dated March 19, 1997, which upheld an order of the Rent Administrator permitting the owner of the premises located at 63-38 Yellowstone Boulevard in Queens, to substitute a self-parking system in its garage for the existing manned parking system, the petitioner appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Berke, J.), dated February 17, 1998, as denied the petition and dismissed the proceeding.
Ordered that the order and judgment is affirmed insofar as appealed from, with one bill of costs.
The owner proposed to replace the presence of parking attendants in the garage with various security devices, including a door which would be operated by the tenants with remote control devices, additional lighting, security for windows, and 24-hour surveillance cameras. In addition, the owner proposed to waive garage rent for one year and to reduce garage rentals by 20% thereafter. The respondent’s determination that these proposals constituted an “adequate substitute” for the presence of the parking attendants was reasonably based upon the evidence in the record and, thus, was not arbitrary and capricious (CPLR 7803 [31; see, Matter of Pell v Board of Educ., 34 NY2d 222, 231; see also, Matter of Oriental Blvd. Co. v New York City Conciliation & Appeals Bd., 92 AD2d 470, affd 60 NY2d 633).
The petitioners’ remaining contentions are without merit. Mangano, P. J., Bracken, Krausman and Goldstein, JJ., concur.